Citation Nr: 9906307	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
neurosis, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from May 1942 to 
December 1944.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


REMAND

In November 1995, the veteran submitted a request for an 
increased evaluation for his mental disorder, which has been 
rated as 50 percent disabling since 1984.  See VA Form 21-
6796, Rating Decision, October 9, 1984; 38 C.F.R. Part 4, 
Diagnostic Code 9400 (1984).  As a result of that request, 
the veteran underwent a psychiatric examination in October 
1997.  Upon completing that exam, the examiner wrote:

DIAGNOSIS:  This man's main problem seems 
to be flashbacks, perseveration and 
constant arguing and fighting with his 
wife because of his over stimulated and 
nervous state. . . . 

Differential Diagnosis:  I would see this 
man as a mild post traumatic stress 
disorder.  He certainly was in the front 
line.  He went through a great deal of 
fighting.  He was in a bomb squad which 
must have been constant anxiety, defusing 
shells, bombs, etc.  He states that he 
was not promoted as he should have been.  
He ended up at the end of the war as a 
private.  He feels that his captain took 
all the credit and was prejudiced against 
him.  He went through bombings, machine 
gunning, etc., etc., and was constantly 
in a very traumatic atmosphere.

He constantly gets flashbacks, 
nightmares.  He cried when he told me how 
he thinks about his buddies; his buddies 
now are beginning to die off because of 
their age.  This worries him too; one of 
his best friends locally now has cancer 
of the liver and he feels that the world 
is closing in on him and he is going to 
be the loser as usual.

I see this man has been diagnosed in the 
past as a bipolar disorder.  I don't 
think that this is accurate.  I don't 
think that he shows the symptoms of such 
a disorder.  He certainly shows 
depression with periods of violence, 
anxiety, and agitation, and 
hyperactivity, but I don't think that 
this is a fundamental disorder.  I think 
that this is bi-product of the post 
traumatic stress.  He also seems to have 
periods of dissociation.  He ruminates 
and has nightmares, flashbacks, etc., 
etc.

DIAGNOSIS:
Axis I		Post traumatic stress 
disorder.  (I am unable to find the 
number in the DSM-IV).  I think one would 
have to diagnose him as 293.89, anxiety 
due to post traumatic stress and war 
service in the active zone.

....

Axis V	Global assessment of 
functioning, I put at 30.

Another examination was conducted in June 1998, the results 
of which are listed below:

EXAMINATION-OBJECTIVE FINDINGS: . . . 
[The veteran mainly reverts] to the 
subject of WWII memories, his overall 
nervousness and his back problems.  
However, he is directable, but one may 
have to repeat a question 2 or 3 times to 
get an answer.  His affect is very 
stereotyped, in narrow range - he seems 
anxious, not particularly depressed or 
elated. . . . there is a slight deficit 
in intellectual functioning. . . Asked 
about any delusions or hallucinations, he 
says he hears his named called 
occasionally when there is nobody around, 
but nothing else. . . 

....

DIAGNOSES:
AXIS I	Post traumatic stress disorder; 
generalized anxiety disorder

....

AXIS V	GAF = 60

The GAF quoted above (moderate symptoms) 
is composed of the impairment caused by 
PTSD, as well as the impairment caused by 
generalized anxiety disorder.  While 
these two separate diagnoses have to be 
made on a basis of the currently 
predominating DSM IV manual, nevertheless 
in the history of this particular veteran 
the two disorders apparently started at 
the same time.  By this I mean from the 
start the symptoms of heightened arousal 
caused by the stressors of WW II, were 
accompanied by a particular "extension" 
as it were into the area of excessive 
anxiety and worry in all parts of the 
veteran's life, not just parts in any way 
associated with the original stressor.  
Given the total impairment as stated 
above, in my opinion, a majority of it 
(such as perhaps 2/3) is due to 
generalized anxiety disorder symptoms.  
This would explain why some of the 
previous examiner's referred to a "mild 
PTSD" in their reports on this veteran.  
However, the previously reported GAF of 
30 would mean "serious" impairment such 
as delusions or hallucinations, or 
inability to function in all areas, e.g., 
stays in bed all day, no friends (per APA 
Quick Reference to DSM IV) which does not 
apply in this case in my opinion, and 
therefore an appropriately higher GAF of 
60 is given ("moderate difficulty in 
social, occupational functioning, e.g., 
few friends, conflicts with peers or co-
workers").

The purpose of undergoing an examination is to discover the 
current state and severity of the claimant's disability, and 
to then use those results to award compensation benefits.  
See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  After 
reading both of the examination reports, the Board is unable 
to accomplish its mission of determining whether an increased 
evaluation should be awarded.  That is, the examination 
results appear to be in conflict with one another, they are 
not consistent with one another or with the submitted medical 
records, and they fail to adequately inform the Board as to 
the severity of the veteran's sole-service-connected mental 
disability.  Therefore, the claim must be returned to the RO 
for additional medical development.

The Board also notes that the veteran's psychiatric condition 
has been rated pursuant to the criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 9400.  While the veteran's claim was 
pending, new rating criteria for psychiatric disorders became 
effective.  Per Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the veteran is entitled to have his claim considered under 
these new criteria, and have the rating criteria most 
favorable to his claim applied.  In reviewing the claims 
folder, it appears that only the new criteria was applied.  
Moreover, a discussion of both criteria was not accomplished 
and the veteran was not informed of the old criteria via the 
Statement of the Case or any Supplemental Statements of the 
Case.  Because this was not accomplished, the claim must be 
returned to the RO for additional processing.

Additionally, the veteran has claimed that as a result of his 
mental condition, he is unemployable.  While the specific 
issue of entitlement to a total disability evaluation based 
on individual unemployability due to the veteran's service-
connected disabilities is not presently before the Board, the 
issue is inextricably intertwined with the manifestations and 
symptoms caused by his psychiatric condition.  In Harris v. 
Derwinski, 1 Vet. App. 180 (1991), the then United States 
Court of Veterans Appeals [now the United States Court of 
Appeals for Veterans Claims] (and hereinafter the Court) 
ruled that where additional issues have been raised but not 
certified, which are "inextricably intertwined," appellate 
action prior to development by the originating agency of all 
intertwined issues would be premature.  It is the opinion of 
the Board that the relationship between the appellant's 
service-connected psychiatric condition and his employability 
must be fully developed before the Board can adjudicate the 
issue presently on appeal.  Inasmuch as this involves a 
medical determination and further records, additional 
development is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to ascertain the 
nature and severity of the veteran's 
incapacitating physical and mental 
disorders.  The social worker who 
conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  The scope of 
the social survey should include the 
nature and extent of the veteran's 
participation in physical and mental 
activities at home and in the community.

2.  Thereafter, the RO should undertake a 
field investigation.  To the extent 
feasible, the field investigator should 
obtain additional information, based on 
the data compiled by the social worker, 
to include information obtained through 
interviews with members of the veteran's 
community as identified by the social 
worker, such as neighbors, relatives, 
storeworkers, local or community leaders, 
and former employers and co-workers.  The 
inquiries should be directed towards 
eliciting information about the veteran's 
capacity to adapt to a workplace 
environment.  If appropriate, the 
investigator should attempt to learn from 
the veteran's former employers why he 
left their employment.

3.  The veteran should be examined by a 
Board of two psychiatrists who have not 
previously examined him to determine the 
nature and severity of any found 
psychiatric disorder.  Each psychiatrist 
should conduct a separate examination 
with consideration of the criteria for 
post-traumatic stress disorder.  If the 
examiners determine that the veteran has 
any psychiatric disorder in addition to 
an anxiety neurosis, the examiners should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary 
causation). and specify which symptoms 
are associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

The examiner must assign a Global 
Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed., 
1994) [DSM IV], and explain what the 
assigned score represents.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The examiners should 
be asked to comment on the seemingly 
inconsistent diagnoses given in October 
1997 and June 1998, and reconcile those 
diagnoses with the diagnoses given in 
conjunction with this remand.  All 
necessary studies or tests including 
psychological testing and evaluation are 
to be accomplished.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiners prior to the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran's claim 
for an increased evaluation for a mental disorder should be 
readjudicated with consideration to all applicable rating 
schedule criteria, to include both the old and new criteria 
for psychiatric conditions.  If the decision remains 
unfavorable, he should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

No opinion, either legal or factual, is intimated as to the 
merits of the appellant's claim by this REMAND.  However, 
while this case is in REMAND status, the appellant is free to 
submit additional evidence and argument on the questions at 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for  additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 9 -


